Citation Nr: 1025150	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to in-
service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of this hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  Service personnel records reflect that the Veteran was 
stationed in the Republic of Vietnam during active service from 
September 1967 to September 1969; therefore, he is presumed to 
have been exposed to herbicide agents (Agent Orange).

2.  Peripheral neuropathy of the upper and lower extremities is 
causally related to the Veteran's in-service exposure to 
herbicide agents.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, peripheral neuropathy 
of the upper and lower extremities was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As the Board's decision to grant entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities herein constitutes a full grant of the benefits 
sought on appeal, no further action is required to comply with 
the VCAA and the implementing regulations.  

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).

Regulations governing presumptive service connection for Agent 
Orange do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for 
peripheral neuropathy.  In his November 2003 claim, he asserted 
that his claimed disorder was related to his in-service 
experiences, specifically herbicide exposure. 

Service treatment records do not show any complaints, findings, 
or diagnosis of peripheral neuropathy. 

Post-service private treatment records dated in 1993 and 1994 
revealed treatment for acute myeloid leukemia (AML), including 
chemotherapy, radiation, bone marrow transplants, and 
immunosuppressive drugs.

VA treatment notes dated in 2001 showed complaints of constant 
aching in legs, burning, and numbness and listed an assessment of 
questionable peripheral neuropathy. 

In an April 2002 post-service VA lymphatic disorder examination 
report, the Veteran complained of numbness in the arms and legs 
since his bone marrow transplant procedures.  On physical 
examination, the Veteran exhibited loss of pinprick sensation in 
his upper and lower extremities.  The examiner noted that the 
Veteran had evidence of peripheral neuropathy which was more 
likely than not secondary to medication used to treat his 
leukemia.    

In a June 2002 statement, Dr. M, a private physician, noted that 
the Veteran received an allogenic bone marrow transplant for 
acute leukemia in 1994 with a recovery complicated with the 
development of Graft vs. Host Disease (GVHD) and opportunistic 
infections.  The physician noted that the Veteran's current 
complaints of numbness and tingling in his extremities may be the 
result of intensive therapy he received prior to and with the 
bone marrow transplant, as there may be permanent effects from 
prolonged use of the immunosuppressive drugs used to treat GVHD.  

In a June 2002 VA podiatry consult note, the Veteran complained 
of coldness of both feet and hands at night.  An examiner listed 
an assessment of rule out radiculopathy, neuropathy, and possible 
restless leg syndrome in a June 2002 VA neurology consult.  On 
physical examination, the Veteran exhibited decreased pinprick 
and temperature sensation diffusely over bilateral upper and 
lower extremities.  However the examiner indicated that it was 
not clear if it was an actual deficit or the patient's reporting 
style.  In December 2002, a VA hematologist noted complications 
of the Veteran's 1994 bone marrow transplant included peripheral 
neuropathy.  A December 2002 EMG (electromyogram) consult listed 
an assessment of absent response from superficial peroneal and 
low amplitudes sural nerves.  The findings were noted to suggest 
the presence of peripheral neuropathy.  Additional VA treatment 
notes dated from 2003 to 2009 showed assessments of peripheral 
neuropathy and complaints of bilateral leg discomfort. 

A November 2003 VA Agent Orange Protocol examination report 
detailed complaints of decreased sensation in all extremities, 
numbness in the legs, and burning pain.  The examiner assessed 
Agent Orange exposure and peripheral neuropathy. 

In a January 2004 statement, the Veteran's wife indicated that he 
had problems with walking and standing for many years as well as 
constant pain and is being treated for peripheral neuropathy.

In a March 2004 VA peripheral nerves examination report, the 
examiner, a VA physician noted a past medical history of AML as 
well as peripheral neuropathy diagnosed in 2002 by EMG testing.  
After conducting a detailed physical examination, the examiner 
noted that the Veteran should be service-connected for peripheral 
neuropathy, specifically involving the superficial peroneal 
nerves along with the sural nerves bilaterally.  He opined that 
the Veteran's present condition was as likely due to his military 
service and was a result of being exposed to Agent Orange during 
the Vietnam War. 

A June 2005 private nerve conduction velocity and 
electromyography (NCV/EMG) study from Florida Neurology Institute 
revealed findings of prolongued latency on sensory evoked 
potential of the left ulnar nerve and decreased velocity.  While 
the EMG was within normal limits, findings were noted to be 
consistent with right carpal tunnel syndrome and mild left ulnar 
neuropathy.  Additional treatment notes dated in 2005 from a 
private chiropractor showed complaints of right hand discomfort, 
right lower extremity numbness, and left upper extremity problems 
as well as findings of carpal tunnel syndrome.

During the September 2009 hearing, the Veteran reported that he 
had noticed numbness in his extremities since 1975.

Exposure to Agent Orange is conceded in this case, as service 
personnel records showed that the Veteran did serve in the 
Republic of Vietnam during active service from September 1967 to 
September 1969.  However, as the objective medical evidence does 
not indicate that the Veteran suffered from acute and subacute 
peripheral neuropathy within a year after separation from 
service, he does not enjoy the presumption of service connection 
as per 38 C.F.R. § 3.309(e).   However, as discussed above, the 
regulations governing presumptive service connection for Agent 
Orange do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (1994).

In this regard, the March 2004 VA examiner's medical opinion 
clearly and unambiguously related the Veteran's peripheral 
neuropathy to his in-service exposure to herbicide agents (Agent 
Orange).  There is no medical evidence that disputes this 
finding.  The Board acknowledges that the April 2002 VA 
examination report and June 2002 private physician statement 
contain opinions that relate the Veteran's peripheral neuropathy 
to his leukemia or treatment related thereto.  It appears, 
however, that those opinions were based at least in part on each 
examiner's failure to properly consider or discuss the Veteran's 
presumed in-service herbicide exposure.  Therefore, those 
opinions are of limited probative value to the extent that each 
based his etiological opinion on an incomplete recitation of the 
facts, including the Veteran's in-service herbicide exposure.

Thus, in view of the totality of the evidence, including the 
Veteran's presumed in-service herbicide exposure, his current 
complaints of peripheral neuropathy and contentions that it began 
in 1975 and is related to service, the November 2003 VA 
examiner's assessment, and the March 2004 VA examiner's medical 
opinion, the Board finds that the evidence of record is at least 
in equipoise as to whether the Veteran's current peripheral 
neuropathy is directly related to his active service, including 
presumed in-service herbicide exposure.  

Resolving any reasonable doubt in his favor, the Board finds that 
the evidence supports the Veteran's claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal 
is granted.




ORDER

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to in-
service herbicide exposure, is granted. 



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


